11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT


In the interest of T.N.S., a child,             * From the 326th District Court
                                                  of Taylor County,
                                                  Trial Court No. 8506-CX.

No. 11-16-00318-CV                              * November 17, 2016

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.